Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to an isolated, recombinant or synthetic polypeptide comprising an Env polypeptide of an HIV virus, wherein said Env polypeptide comprises at least the amino acid residues K275, D276 and R278, wherein the numbering is according to the HxB2 reference sequence having the amino acid sequence of SEQ ID NO: 1 that is free of the prior art of record. There is no art that teaches or suggest a recombinant polypeptide comprising an Env polypeptide of an HIV virus comprising the amino acid residues of the present invention, specifically, the amino acid residues K275, D276 and R278.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648